         Case 1:19-cv-02420-GHW Document 43 Filed 04/30/20 Page 1 of 1




                                                                                    April 22, 2020
VIA ECF
The Honorable Mary Kay Vyskocil                                        USDC SDNY
United States District Court Judge                                     DOCUMENT
United States District Court Southern District of New York             ELECTRONICALLY FILED
Daniel Patrick Moynihan                                                DOC #:
United States Courthouse                                               DATE FILED: 4/30/2020
500 Pearl Street
New York, NY 10007

                       Re:    Matzura v. Streamside RV Park and Golf Course, Inc.,
                              Case No. 19-cv-8565-MKV


Dear Judge Vyskocil:


        The undersigned represents Steven Matzura, on behalf of himself and all other persons
similarly situated (“Plaintiff”) in the above referenced matter against Streamside RV Park and Golf
Course, Inc., (“Defendant”). Due to the COVID-19 emergency, I respectfully request that the
Initial Conference scheduled for May 7, 2020 at 10:30 AM (Dkt. 16), be adjourned sine die.
Defendant’s counsel joins in this request.
       I appreciate Your Honor’s consideration during this unprecedented time.


                                                                          Respectfully submitted,

                                                                   GOTTLIEB & ASSOCIATES

                                                                       s/ Jeffrey M. Gottlieb, Esq.

                                                                         Jeffrey M. Gottlieb, Esq.
cc: All counsel of record via ECF




                                            April 30, 2020
